UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                )
ANTONIO COLBERT,                                )
                                                )
       Plaintiff,                               )
                                                )
               v.                               )                  Civil Action No. 11-667 (JDB)
                                                )
U.S. POSTAL SERVICES,                           )
                                                )
       Defendant.                               )
                                                )

                                       MEMORANDUM

       Plaintiff filed this action in Superior Court against defendant U.S. Postal Services,

complaining that defendant caused him mental anguish by providing him with poor customer

service during telephone calls. Defendant removed the case and has now moved to dismiss under

Federal Rule of Civil Procedure 12(b)(1), (2), (5), and (6). See Def.’s Mot. to Dismiss, ECF No.

3. The Court ordered plaintiff to respond to defendant’s motion on or before May 6, 2011 and

warned plaintiff that failure to timely respond could result in defendant’s motion being granted

as conceded. Order, ECF No. 4. To date, plaintiff has not filed any response. The Court will

therefore grant the motion to dismiss as conceded and dismiss this case. A separate order

consistent with this Memorandum shall issue this date.

                                                                    /s/
                                                                    JOHN D. BATES
DATE: May 18, 2011                                                  United States District Judge